II
Docusign Kavelope BSR T PMO BM RRA OB 8etiment 103 Filed 06/24/21 Page1lofi1 Page ID#:581

LAUREN LOOKOFSKY (State Bar No. 272033)

1 |} PATSY BARRON MARTINEZ (State Bar No. 311655)
KERMISCH & PALETZ LLP

12711 Ventura Blvd., Suite 200

Studio City, CA 91604

Telephone: (818) 478-1043

Facsimile: (818) 478-1047

N

Attorneys for Defendants:
NAUSICAA RAMPONY & THE COOL HEART, LLC

7 UNITED STATES DISTRICT COURT
8 CENTRAL DISTRICT OF CALIFORNIA
9 }} DOUGLAS KIRKLAND, Case No.:
10 Plaintiff, 2:20-cv-01374-CBM-MAAx
it tiv. JUDGE CONSUELO B. MARSHALL
12 I1NAUSICAA RAMPONY & THE COOL} ORDER GRANTING STIPULATION
13 HEART LLC, RE: NAUSICAA & THE COOL HEART,
LLC EXTENSION TO RESPOND TO
Defendant. PLAINTIFF’S FIRST SET OF

a DISCOVERY REQUESTS [101]

 

£S

 

i Before the Court is the Stipulation between Plaintiff, DOUGLAS KIRKLAND

i (“Plaintiff”), through his counsel of record Jonah A. Grossbardt of SRIPLAW, and Defendants

1g || Nausicaa Rampony and The Cool Heart, LLC, (“Defendants”), through their counsel of record

i9 || KERMISH & PALETZ, LLP.

GOOD CAUSE APPEARING, The Stipulation is hereby granted. Defendant’s Nausicaa
21 |}Rampony & The Cool Heart, LLCresponses to Plaintiffs First Set of Discovery Requests, shall
be extended to July 13, 2021.

Dated: JUNE 24, 2021 oe

 

CONSUELO B. MARSHALL
United States District Judge

 

2:20-cv-01374-CBM-MAA

ORDER RE STIPULATION: NAUSICAA & THE COOL HEART, LLC EXTENSION TO

RESPOND TO PLAINTIFF’S FIRST SET OF DISCOVERY REQUESTS
Pagelo

 

 

 
